DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Claim Analysis - 35 USC § 101
With respect to claim 11, the Examiner finds that the claim term “computer readable storage medium” is directed towards statutory subject matter.  In particular, the Specification explicitly defines computer readable medium to exclude transitory media in [0070].  Thus, the claimed “computer readable storage medium” is limited to statutory forms of non-transitory hardware media, as it does not include transitory media.

Allowable Subject Matter
Claims 1, 3-8, 10-11, 13-18 and 20 are allowed.
Regarding claim 1, the prior art of record (Chao et al., US-20130045751-A1 (hereinafter “Chao ‘751”) in view of Schipper et al., US-5987136-A (hereinafter “Schipper ‘136”) and Kufluk et al., US-20140164761-A1 (hereinafter “Kufluk ‘761”) does not disclose “the encryption key automatically expires over time based on naturally occurring changes to the physical attributes of the known landmarks” in the recited context. Rather, Chao ‘751 teaches that visual features extracted from a camera of a mobile device, which are associated with points of interest, are used for a dynamic logo detection, where the visual features of the logo change over time of day, season, location or the like but they are not used for generating a cryptographic key but for determining a spatial location and positioning of the location of the visual features. To this, Schipper ‘136 adds that a digital image generates an encryption key based on the location and orientation information of the subset CS of pixels of the stored image but does not teach that an encryption key expires over time as physical attributes of landmark change. Also, Kufluk ‘761 teaches that a client computer can access a secured resource by sending an encrypted message based on the location information of the client computer to another client computer in order to allow a transaction if both of the clients are verified to be located at a nearby location but it is silent about whether an encryption key expires over time based on changes of the physical attributes of landmarks.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 11 and 20, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-8, 10 and 12-18 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491